Citation Nr: 0606052	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected left knee strain from April 15, 1989 to 
July 31, 1991, and in excess of 10 percent from August 1, 
1991, forward.

2.  Entitlement to an initial compensable disability rating 
for service-connected right knee strain from April 15, 1989 
to July 31, 1991, and in excess of 10 percent from August 1, 
1991, forward.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION
 
The veteran had active service from April 1985 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied service connection for a 
low back disorder and granted service connection for right 
and left knee strain, effective from April 15, 1989.  For 
each knee, a noncompensable rating was assigned from April 
15, 1989 to July 31, 1991, and a 10 percent rating was 
assigned, effective as of August 1, 1991.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

This matter was previously before the Board in November 2004, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to August 8, 2005, the service-connected left knee 
strain was manifested by full range of motion with complaints 
of pain and no instability.

2.  Prior to August 8, 2005, the service-connected right knee 
strain was manifested by full range of motion with complaints 
of pain and no instability.

3.  From August 8, 2005, forward, the veteran's service-
connected left knee strain was manifested by no instability 
or subluxation and range of motion from 0 to 140 degrees with 
facial grimacing and complaints of pain, easy fatiguability, 
weakness, and muscle atrophy.

4.  From August 8, 2005, forward, the veteran's service-
connected right knee strain was manifested by no instability 
or subluxation and range of motion from 0 to 120 degrees with 
facial grimacing and complaints of pain, easy fatiguability, 
and weakness.

5.  A low back disorder did not have its onset during active 
service and is not related to any in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating from 
April 15, 1989, to July 31, 1991, and in excess of 10 percent 
from August 1, 1991, to August 7, 2005, for service-connected 
left knee strain have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).

2.  The criteria for a compensable disability rating from 
April 15, 1989, to July 31, 1991, and in excess of 10 percent 
from August 1, 1991, to August 7, 2005, for service-connected 
right knee strain have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

3.  The criteria for a disability rating in excess of 10 
percent from August 7, 2005, forward, for service-connected 
left knee strain have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

4.  The criteria for a disability rating in excess of 10 
percent from August 7, 2005, forward, for service-connected 
right knee strain have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

5.  The criteria for a separate 10 percent disability rating 
from August 8, 2005, forward, for  limitation of flexion of 
the left knee have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005).

6.  The criteria for a separate 10 percent disability rating 
from August 8, 2005, forward, for limitation of flexion of 
the right knee have been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005).

7.  The criteria for entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2001, as well as by letter 
from the Appeals Management Center (AMC) dated in February 
2005.  The veteran was also provided notice in the 
discussions in the October 2001 rating decision, and the 
January 2003 Statement of the Case (SOC), the November 2003, 
February 2004, August 2005, and September 2005 Supplemental 
Statement of the Case (SSOC), and the November 2004 Board 
Remand.  The veteran was told of what was required to 
substantiate his claims and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claim.  He 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the RO.  The RO 
stated that it was giving him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.  

The veteran's claim was initially adjudicated by the RO in 
October 2001.  To the extent that he was not provided 
adequate VCAA notice prior to the initial adjudication of his 
claim, this was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, and the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and after 
the notice was provided, the case was readjudicated and the 
September 2005 supplemental statement of the case was 
provided to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service personnel and medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in June 1989, September 1991, 
October 2001, and August 2005.  The examination were thorough 
in nature, based upon a review of the veteran's entire claims 
folder, and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Higher disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's service-connected left and right knee strain 
are each currently rated as 10 percent disabling under 
Diagnostic Code 5257 in the VA Schedule for Rating 
Disabilities.  Diagnostic Code 5257 provides for the 
evaluation of other impairment of the knee, to include 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted when the impairment of the knee is 
severe.  A 20 percent rating is warranted when the impairment 
is moderate.  A 10 percent evaluation is warranted when the 
impairment is slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

A VA examination report dated in June 1989 shows that the 
veteran reported that his knees were becoming painful, the 
right more than the left.  They would bother him primarily 
with squatting, and riding his motorcycle more than three 
hours would cause his right knee to lock.  He was still able 
to run five miles daily.  Physical examination revealed that 
there was no loss of strength of any muscle group.  There 
were no sore spots palpated over either knee, mobility was 
full, and the veteran extended the knees to the horizontal 
against adequate resistance.  He could flex both knees to 140 
degrees.  There was no evidence of instability on either 
knee.  The impression was bilateral knee strain.  The 
examiner added that there was no evidence of derangement and 
that the veteran continued to run after the knee injuries 
during his parachuting days.

A VA examination report dated in September 1991 shows that 
the veteran had reported daily pain with the left knee giving 
way on occasion when playing tennis.  He added that he would 
tend to avoid squatting or kneeling.  Examination of the 
knees showed no external abnormality.  There was full range 
of motion, with pain felt at full range of motion.  There was 
no lateral instability; drawer sign was negative, 
bilaterally; and he was able to perform deep knee bends.  
Pain was felt on squatting and clicking was audible.  The 
diagnosis was repeated knee trauma, bilaterally, with 
residual arthralgia.  

A VA examination report dated in October 2001 shows that the 
veteran reported a history of slight pain in each of his 
knees.  He indicated that about every one and one half months 
his knee pain would become so intense so as to be 
incapacitating.  He added that his left knee would sometimes 
lock and he would not be able to flex it.  Both knees were 
said to be aggravated with walking.  Physical examination 
revealed no swelling or effusion of the knees.  Tenderness 
was reported along the medial and lateral joint line, 
bilaterally.  Both knees were stable to external stresses, 
with no anterior drawer sign, no McMurray sign, and full 
range of motion of both knees from zero to 140 degrees.  
There was a limp favoring the left lower extremity.  X-rays 
of the knees were normal.  The diagnosis was bilateral knee 
strain.

In June 2003, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
pain in the left knee, with associated limp of the left leg.  
He also indicated that he was experiencing locking of the 
right knee, approximately every two months, which would give 
out causing him to lose his balance and fall.  He added that 
he was undergoing strengthening exercises of both knees. 

A VA examination report dated in September 2003 shows that 
the veteran had reported chronic continuous knee pain of the 
left knee which he rated as a five on a scale of one to ten 
when taking medication and ten out of ten when not on 
medication.  He reported stiffness, swelling, instability, 
giving way, easy fatigability, and lack of endurance.  He 
reported similar symptoms of the right knee, not as severe as 
the left.  Physical examination revealed no pain during range 
of motion testing.  There was increased pain with prolonged 
standing or weight-bearing.  There was no edema, effusion, 
instability or abnormal movement or guarding during the knee 
examination.  There was tenderness on the left leg in the 
popliteal space and tenderness on the medial side of the left 
knee.  The patella rub was negative.  There was no ankylosis 
or inflammatory arthritis.  Range of motion of both knees was 
from zero to 140 degrees with no signs of pain or discomfort 
on movement of the knee joint.  There was no lateral laxity 
noted in the knee joint, and only tenderness of the left knee 
joint line and popping of the left knee joint.  Lachman and 
McMurray tests were both negative, despite the popping sound 
of the joint.  The diagnosis was chondromalacia of the left 
knee with painful motion; arthralgia of the right knee with 
no significant findings on clinical examination; normal X-
rays of both knees from 2001; and arthralgia secondary to 
knee strain of both knees.

A VA examination report dated in August 2005 shows that the 
veteran reported intimate pain in the left knee from zero to 
five with weakness, locking, giving out, and instability, 
causing him to fall.  He also described the right knee 
problem as intermittent in nature at levels zero to four.  He 
indicated that he had fallen twice in the preceding six 
months because of his left knee problem.  He used a hinged 
knee crutch to ambulate any distance.  Ambulation was limited 
primarily by stiffness in both knees, more especially on the 
left knee than the right.  He could walk approximately one 
quarter mile using a Canadian crutch but stiffness and pain 
in the knee prevented him from going much further.  Physical 
examination revealed that the right knee had zero to 120 
degrees of flexion, actively, and zero to 130 degrees of 
flexion, passively.  This produced subjective complaints of 
pain on passive activity going from 120 degrees to 130 
degrees.  There was good lateral/medial stability stressing 
the right knee in extension as well in 30 degrees of flexion.  
Pivot shift test, Lachman's test, and drawer signs were 
negative.  Patellar glide and grind was mildly positive in 
the right knee.  There was a slight amount of tracking of the 
right patella.  Normal ranges of motion in the knee should be 
zero to 140 degrees.

The left knee showed zero to 145 degrees of flexion, 
actively, and zero to 150 degrees of flexion, passively. This 
produced subjective complaints of pain actively and 
passively.  There was good lateral/medial stability on 
stressing the left knee in extension as well as in 30 degrees 
in flexion.  Pivot shift test, Lachman's test, and drawer 
signs were negative.  Patellar glide and grind test was 
positive in the left knee.  There was also moderate tracking 
in the left patella.  This appeared somewhat worse than in 
the right.  Apley's compression test was noted to be mildly 
positive in the left knee, but was negative in the right 
knee.

In repetitive motion testing, the veteran performed squats, 
with rather marked facial grimacing as well as subjective 
complaints of pain.  Following repetitive activity, there was 
noted to be zero to 130 degrees of flexion in the right knee 
and zero to 140 degrees of flexion in the left knee.  This 
produced reported facial grimacing as well as subjective 
complaints of pain on approaching termination of flexion 
after repetitive activity.  Utilizing the superior pole of 
the patella as a reference point, and measuring 10 
centimeters above for thigh circumferential measurements, and 
20 centimeters below for calf circumferential measurements, 
revealed the thighs to be 47.4 centimeters on the right and 
45.2 centimeters on the left.  Calf circumferential 
measurements were 39.0 centimeters on the right and 36.4 
centimeters on the left.  There appeared to be rather marked 
muscle atrophy in the left calf and thigh when compared to 
the right.  X-rays of the knees showed that the osseous 
structures were normal.  In the right leg medial soft tissues 
there were surgical clips from venous graft harvesting, 
presumably for a coronary artery bypass graft.  The diagnosis 
was chronic strain/sprain of the right knee with limited 
motion; chronic strain/sprain of the left knee with muscle 
atrophy left calf and thigh; and chondromalacia patellae, 
bilaterally, with lateral tracking of both patellae.

The examiner discussed that it appeared that there was 
definitely restricted motion in the right knee, and while the 
left knee did present with normal range of motion, both 
actively and passively, repetitive activity produced 
increased pain in both knees along with easy fatiguability.  
Some instability was also noted, but this was a secondary 
situation.  It appeared the major functional problems that 
the veteran was experiencing with regards to his knees were 
pain and weakness, most especially on the left.  It appeared 
that there was also muscle atrophy in the left lower 
extremity to substantiate his report that his left knee was 
worse than the right.  
 
With regard to lateral medial instability and subluxation of 
the knees, this did not appear to be evident.  There was 
nothing to suggest a collateral or cruciate ligament injury 
in either knee, nor was there anything to suggest a meniscal 
tear or major meniscal pathology in either knee.  The veteran 
did have chondromalacia patella in both knees, which appeared 
to be worse on the left, but this was to be expected on the 
basis of muscle atrophy in the left lower leg, as well as, 
weakness and increased pain on repetitive activity.  As could 
be seen from physical examination, there was no evidence of 
ankylosis.

Prior to August 1, 1991, the veteran was in receipt of a 
noncompensable disability rating for each knee pursuant to 
Diagnostic Code 5257.  In order for the veteran to warrant a 
higher disability evaluation under this Diagnostic Code, the 
evidence would have to demonstrate that there was at least 
slight recurrent subluxation or lateral instability.  
However, the competent medical evidence of record showed that 
on examination in June 1989 there was no instability of 
either knee.  As such, a compensable disability rating for 
either knee pursuant to Diagnostic Code 5257, prior to August 
1, 1991, is not warranted.  See 38 C.F.R. § 4.31.

The veteran is in receipt of a 10 percent disability rating 
for each knee pursuant Diagnostic Code 5257, since August 1, 
1991.  In order to warrant a higher disability evaluation, 
the evidence would have to demonstrate that there was 
moderate or severe recurrent subluxation or lateral 
instability.  However, the competent medical evidence of 
record dated from August 1, 2001, forward, showed no 
instability of either knee.  For example, VA examinations in 
September 1991, October 2001, and August 2005 all showed no 
instability of the knees.  In August 2005, the VA examiner 
specifically stated that lateral medical instability and 
subluxation was not evident.  As such, a disability 
evaluation in excess of 10 percent pursuant to Diagnostic 
Code 5257, from August 1, 1991, forward, is not warranted.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, which require analysis of functional loss due to pain 
in disabilities of the musculoskeletal system and inquiry 
into weakened movement, excess fatigability, etc., in 
addition to any limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, DeLuca considerations do not 
apply to disabilities rated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply)).

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 0 percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees. Normal range of motion in a 
knee joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2005).

Here, the veteran's range of motion of both knees was full, 
from 0 to 140 degrees, prior to August 8, 2005.  Accordingly, 
the objective evidence of record reveals range of motion in 
the knees substantially better than that warranting a higher 
evaluation under either Code 5260 for limitation of flexion 
or Code 5261 for limitation of extension.  In fact, range of 
motion findings during this time period did not even meet the 
criteria for the assignment of a noncompensable rating.  The 
preponderance of the evidence is against a finding that the 
veteran's right or left knee warrants a higher rating or a 
separate rating under the range of motion codes, prior to 
August 8, 2005.  See VAOGCPREC 23-97 and VAOPGCPREC 9-2004.   

Additionally, a higher or separate evaluation under the range 
of motion codes is not warranted based on the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran did complain of knee pain.  However, he continued 
to demonstrate full range of motion of both knees.  There 
must be the actual or functional equivalent of limitation of 
flexion to 10 or 20 degrees or the actual or functional 
equivalent of limitation of extension to 10 or 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  The 
veteran's ranges of motion prior to August 2005, with 
consideration of his complaints of pain and the objective 
findings on examination, have fallen under neither of these 
ranges.

On VA examination on August 8, 2005, patellar glide and grind 
was positive in each knee, and there was tracking of each 
patella.  Range of motion was from 0 to 120 degrees on the 
right and from 0 to140 degrees on the left, with facial 
grimacing and complaints of pain.  The doctor said that 
repetitive activity produced increased pain in each knee with 
easy fatiguability.  The doctor also said that the major 
functional problems were pain and weakness, as well as muscle 
atrophy on the left.  Based upon these findings, and with 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 
the Board finds that a separate 10 percent rating under 
Diagnostic Code 5260, and not higher, is warranted for each 
knee, from August 8, 2005, forward.  

In order to warrant a 20 percent disability evaluation under 
Diagnostic Codes 5260 and 5261, extension would have to be 
limited to 15 degrees or flexion would have to be limited to 
30 degrees, which was not the case.  The preponderance of the 
evidence is against a finding that the service-connected 
impairment of either knee is any more than 10 percent 
disabling even taking into consideration limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  

Finally, although the General Counsel held that separate 
ratings under Code 5260 and Code 5261 may be assigned for 
disability of the same joint, to assign separate compensable 
ratings solely based on painful motion under two separate 
diagnostic codes would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-2004.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that it 
was manifested to a compensable degree within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

The veteran's service personnel records reveal that he was in 
receipt of the Parachute Badge during his period of active 
service.  During his June 2003 personal hearing at the RO, he 
reported hurting his back while jumping with the 82nd 
Airborne.  Service medical records dated between October 1986 
and January 1989 show various reports of mid-thoracic and low 
back pain.

Subsequent to service, private outpatient treatment records 
from the Lovelace Health Systems, dated from December 1996 to 
April 2000, show occasional reports of back pain.  A 
radiology report dated in August 1997 shows that there was no 
evidence of acute fracture of the lumbar spine.  A medical 
record dated in November 1997 shows that the veteran reported 
being involved in a motor vehicle accident approximately two 
and one half months earlier which resulted in his developing 
severe low back and neck pain.  

A VA spine examination report dated in October 2001 shows 
that the veteran reported a history of back pain since his 
period of service at Fort Bragg in 1986.  He described the 
pain as constant and slow burning, often difficult to 
differentiate from his kidney pain.  He added that he was 
involved in a motor vehicle accident in August 1987 which 
worsened his back pain.  The diagnosis was lumbar strain and 
degenerative joint disease.  

A hospital treatment record from the Mountain View Regional 
Medical Center dated in September 2003 shows that upon 
admission for an acute myocardial infarction, a history of 
traumatic injury to the back was provided.

VA outpatient treatment records dated from June 2002 to July 
2005 reveal that the veteran was treated for intermittent 
reported low back pain.  The diagnosis was  mechanical low 
back pain with disability disproportionate to medical 
findings.

A VA examination report dated in August 2005 shows that the 
examiner reviewed the veteran's entire claims folder in 
conjunction with conducting the examination.  The examiner 
noted that there was no evidence to substantiate a back 
problem or injury occurring in 1988 at Fort Bragg.  Although 
there was evidence of problems in both his knees, the veteran 
never mentioned any problems with his lower back.  The first 
evidence of any such low back pain was not until the August 
1997 records from the Lovelace Hospital wherein there was 
reported back pain associated with a motor vehicle accident.  
The diagnosis was chronic thoracolumbar and lumbodorsal 
strain/sprain with restricted motion.  The examiner concluded 
that as it appeared that there were no records to 
substantiate a problem in the lower back while in the 
service, the veteran's thoracolumbar problem was less likely 
than not caused by a service injury.  He did, indeed, have a 
chronic lumbar and lumbodorsal strain/sprain, but it appeared 
that from the records presented, this was the result of an 
automobile accident.

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disorder.  Although the veteran's service medical 
records shows some reports of back pain during service, 
subsequent to service, there is no evidence of a chronic back 
disorder until August 1997, and that was associated with a 
post-service motor vehicle accident.  

The Board has considered the post-service VA and private 
medical records which provide a history back pain.  However, 
the August 2005 VA examiner's opinion set forth that it was 
less likely than not that the veteran's current low back 
disorder was related to any disease or injury while on active 
duty, and the first post-service evidence of low back pain 
was not until the August 1997 motor vehicle accident.  This 
opinion was definitive and based upon a complete review of 
the file.  It is, therefore, found to carry probative weight.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The preponderance of the evidence is against a finding that 
the veteran's claimed current low back disability was 
manifest in service or within any applicable presumptive 
period.  The evidence of record has not shown that the 
veteran has ever been diagnosed with arthritis of the low 
back, thus service connection within any applicable 
presumptive period is not warranted.

There is no competent evidence of record relating the 
veteran's current low back disorder to his active service.  
The veteran's own statements are not competent to make such a 
medical assertion, as there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, for the reasons and bases stated above, the 
veteran's claim of entitlement to service connection for a 
low back disorder must be denied.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002 & Supp. 2005).


ORDER

Entitlement to an initial compensable disability rating for 
service-connected left knee strain from April 15, 1989 to 
July 31, 1991, and in excess of 10 percent from August 1, 
1991, to August 7, 2005, is denied.

Entitlement to a separate 10 percent disability rating, and 
not higher, from August 8, 2005, forward, for limitation of 
flexion of the left knee is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to an initial compensable disability rating for 
service-connected right knee strain from April 15, 1989 to 
July 31, 1991, and in excess of 10 percent from August 1, 
1991, to August 7, 2005, is denied.

Entitlement to a separate 10 percent disability rating, and 
not higher, from August 8, 2005, forward, for limitation of 
flexion of the right knee is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


